Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim Amendment
filed on 11/16/2020; claims  2 and 19  were cancelled; claims 1, 5, 7, 13, 15, and  have been amended; claims 21-23 have been withdrawn; and claims 1 and 15 are independent claims.  Claims 1-5 and 7-18, and 20 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 11/16/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant argues: Ansermet fails to teach or suggest a change from one non-zero sampling/broadcast interval to another (Applicant Remarks/Arguments, pages 8-9, filed 11/16/2020); Ansermet and Verstegen fail to teach or suggest a virtual environment having parameters configured to change based on received biometric data (Applicant Remarks/Arguments, pages 8-10, filed 11/16/2020).
The examiner respectfully disagrees with the Applicants. 
(Ansermet: fig. 3, par. 0048, physical activity sensor 300), the at least one biometric sensor having a non-zero biometric data sampling interval (Ansermet: par. 0049, the physical activity sensor device may comprise any sensor or any other equipment capable of monitoring, storing and/or recording at least some physical activity data (exercise data) [i.e. non-zero] related to, associated with or applied during the physical activity ) and a non-zero data broadcast interval (Ansermet: par. 0049, the physical activity sensor device may comprise any sensor or any other equipment capable of monitoring, storing and/or recording at least some physical activity data (exercise data) [i.e. non-zero] related to, associated with or applied during the physical activity).
wherein, when the client device wirelessly receives a signal from the locator beacon (Ansermet:  fig. 2, par. 0042, smart phone (202), device 100), the client device changes at least one of the data broadcast interval and the data sampling interval to a new non-zero interval (Ansermet:  fig. 2, par. 0042, smart phone (202), device 100. In an embodiment, the devices 100 and 200 (and/or 202) may further perform pairing 220, as shown in FIG. 2. … After such process is successfully done between the two devices 100, 200, the devices 100, 200 may be called as paired devices and may transfer data between each other wirelessly [i.e. receiving elements of biometric data from at least one biometric sensor … at the changed interval]; See also, fig. 3, pars. 0048-0051; Although FIG. 3 depicts a heart activity sensor as the sensor 300, the physical activity sensor 300 may be a sports/training computer having an integrated sensor (such as a GPS receiver), heart activity sensor (such as electrical or optical sensor to measure heart activity of the exerciser), electromyogram (EMG) sensor, a motion sensor (such as an accelerometer, a gyroscope, a stride sensor, a GPS receiver, a cadence sensor, and/or a magnetometer), a biochemical sensor (such as a lactate sensor, a blood sugar sensor and/or hormone sensor), for example. ... It general, the physical activity sensor device may comprise any sensor or any other equipment capable of monitoring, storing and/or recording at least some physical activity data (exercise data) related to, associated with or applied during the physical activity); 
		Verstegeen discloses a display device configured to present a view of a virtual environment having at least one parameter (Verstegen: par. 0042; The user interface 236 can include a video display 240 (which could include a touch screen display capable of receiving input from the athlete 10 and transmitting it to the server 114), a user input button 242 and audio speakers (not shown); par. 0052, … The physical activity parameter may be any parameter representing the measured physical activity data.  For example, heart rate, calorie consumption, and/or distance elapsed may serve as the physical activity parameter).
 It is clear that Anserment and the combination of Ansermet and Verstegen as a whole does teach the aforementioned limitations. 
Applicants argue: Applicants respectfully submit that claims 3-4, 7, and 10
all depend directly or indirectly from claim 1, and are therefore patentable over Ansermet at least for the reasons set forth above regarding claim 1(Applicant Remarks/Arguments, pages 11-12, filed 11/16/2020).
	The examiner respectfully disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 3-4, 7, and 10 are rejected at least based on the rationale and response presented to the argument for their respective base claim, and the references applied to the claims 3-4, 7, and 10.
Applicants argue: Applicants respectfully submit that the Examiner has cited the same embodiments of Ansermet as cited in claim 1 for the corresponding features of claim 15. The method of claim 15 as amended includes the limitation of receiving elements of biometric data before and after the biometric data sampling/broadcast interval is changed, something which is not possible in the cited embodiment of Ansermet which appears to simply recite a pairing connection via Bluetooth. Similarly, the Examiner cited the same embodiments of Verstegen in the rejection of claim 19, which features are incorporated into amended claim 15. Applicants respectfully submit that Amstrong fails to cure the deficiencies of Ansermet and Verstegen with regard to amended claim 15, and that Ansermet, Amstrong, and Verstegen, alone or in combination, fail to teach or suggest each and every element of claim 15 as amended
 (Applicant Remarks/Arguments, pages 12-13, filed 11/16/2020).
		The examiner respectfully disagrees with the applicants. The examiner respectfully submits that the combination of Ansermet, Verstegen, and Amstrong does disclose all the aforementioned limitations (Please, see details response to the above arguments in section par (a) and details office action below).
Applicants argue: Applicants respectfully submit that claims 2, 5-6, 8-9, 11-14, and 16-20 all depend directly or indirectly from claims 1 and 15, and are therefore (Applicant Remarks/Arguments, pages 13-14, filed 11/16/2020).
		The examiner respectfully disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2, 5, 8-4, 16-18, and 20 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the references applied to the claims 2, 5, 8-4, 16-18, and 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7, 10 are are rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009).
Regarding claim 1,  Ansermet discloses a system for biometric data collection and processing comprising:
 at least one biometric sensor associated with a user (Ansermet: fig. 3, par. 0048, physical activity sensor 300), the at least one biometric sensor having a non-zero biometric data sampling interval (Ansermet: par. 0049, the physical activity sensor device may comprise any sensor or any other equipment capable of monitoring, storing and/or recording at least some physical activity data (exercise data) related to, associated with or applied during the physical activity ) and a non-zero data broadcast interval (Ansermet: par. 0049, the physical activity sensor device may comprise any sensor or any other equipment capable of monitoring, storing and/or recording at least some physical activity data (exercise data) related to, associated with or applied during the physical activity);
a client device capable of wireless communication and communicatively connected to the at least one biometric sensor (Ansermet: fig. 3, par. 0048, the radio device 100 is coupled to a physical activity sensor 300 measuring physical activity data of a person 304 performing a physical activity);
at least one locator beacon (Ansermet: fig. 3, 120 BLT beacon); and
wherein, when the client device wirelessly receives a signal from the locator beacon (Ansermet:  fig. 2, par. 0042, smart phone (202), device 100), the client device changes at least one of the data broadcast interval and the data sampling interval to a new (Ansermet:  fig. 2, par. 0042, smart phone (202), device 100. In an embodiment, the devices 100 and 200 (and/or 202) may further perform pairing 220, as shown in FIG. 2. … After such process is successfully done between the two devices 100, 200, the devices 100, 200 may be called as paired devices and may transfer data between each other wirelessly [i.e. receiving elements of biometric data from at least one biometric sensor … at the changed interval]; See also, fig. 3, pars. 0048-0051; Although FIG. 3 depicts a heart activity sensor as the sensor 300, the physical activity sensor 300 may be a sports/training computer having an integrated sensor (such as a GPS receiver), heart activity sensor (such as electrical or optical sensor to measure heart activity of the exerciser), electromyogram (EMG) sensor, a motion sensor (such as an accelerometer, a gyroscope, a stride sensor, a GPS receiver, a cadence sensor, and/or a magnetometer), a biochemical sensor (such as a lactate sensor, a blood sugar sensor and/or hormone sensor), for example. ... It general, the physical activity sensor device may comprise any sensor or any other equipment capable of monitoring, storing and/or recording at least some physical activity data (exercise data) related to, associated with or applied during the physical activity); and
Ansermet does not explicitly disclose a display device configured to present a view of a virtual environment having at least one parameter; and wherein the virtual environment changes the at least one parameter in response to data received from the at least one biometric sensor.
However, in an analogous art, Verstegen discloses a display device configured to present a view of a virtual environment having at least one parameter (Verstegen: par. 0042; The user interface 236 can include a video display 240 (which could include a touch screen display capable of receiving input from the athlete 10 and transmitting it to the server 114), a user input button 242 and audio speakers (not shown); par. 0052, physical activity parameter may be any parameter; par. 0052, … The physical activity parameter may be any parameter representing the measured physical activity data.  For example, heart rate, calorie consumption, and/or distance elapsed may serve as the physical activity parameter).
wherein the virtual environment changes the at least one parameter in response to data received from the at least one biometric sensor (Verstegen: par. 0038, receiving metabolic input [i.e. in response to data]from the biometric sensor 280, adjusting a parameter (e.g., the incline of a treadmill) of the energy system development apparatus 246 to cause the athlete's metabolic rate tend toward a preselected metabolic rate, and repeat these actions until the athlete's metabolic rate is stable within a target range of metabolic rates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verstegen with the method and system of Ansermet, wherein a display device configured to present a view of a virtual environment having at least one parameter; and wherein the virtual environment changes the at least one parameter in response to data received from the at least one biometric sensor to provide users with a means for the system automates a substantial portion of an athletic training process, so as to reduce preparation time of the trainer to prepare a training session for a professional athlete (Verstegen: pars. 0002, 0005-0008)
Regarding claim 3, the combination of Ansermet and Verstegen discloses the system of claim 1.  Anserment further discloses comprising an exercise machine; 
wherein the exercise machine and the client device are virtually paired (Ansermet:  fig. 4; par. 0068; the person may decide to pair with a suitable device, e.g. with the gym device 402, as shown in FIG. 4). 
Regarding claim 4, the combination of Ansermet and Verstegen discloses the system of claim 3. Anserment further disclose wherein the exercise machine comprises a treadmill (Ansermet:  par. 0060, treadmill 404).
Regarding claim 7, the combination of Ansermet and Verstegen discloses the system of claim 1. The combination of  Ansermet and Verstegen discloses further disclose
wherein the display device and the client device are virtually paired (Ansermet; par. 0079; In an embodiment, the radio device 100 of the gym device may thus wirelessly receive a connection request from a Bluetooth capable user device (e.g. the training computer or a smart phone).  The connection request may comprise needed information for the radio device 100 to pair with the user device.  In addition, the connection request may also comprise required information for pairing with at least one Bluetooth capable physical activity sensor of the user.  This may be advantageous when a person carries the smart phone and at least one sensor, such as a BLT capable heart activity sensor); and
wherein the display device presents data received from the at least one biometric sensor (Ansermet; par. 0079; … It may be beneficial for the gym device (comprising the radio device 100) to pair also with the at least one sensor in order to receive measured physical activity data from the sensor and, possibly, display the data to the user via a display of the gym device.  Thus, the radio device 100 may further connect to the Bluetooth capable user device and to the at least one Bluetooth capable physical activity sensor).
Regarding claim 10, the combination of Ansermet and Verstegen discloses the system of claim 1. Ansermet further discloses further comprising: 
wherein the at least one locator beacon comprises a first locator beacon positioned in a first location (Ansermet: fig. 3, 306A, BLT Beacon 121A; par. 0055) and a second locator beacon positioned in a second location (Ansermet: fig. 3, 306B, BLT Beacon 121B; par. 0055).
the system further comprising a first risk profile associated with the first locator beacon (Ansermet: par. 0078; the applied Bluetooth protocol may be based on generic access profile (GAP), which may define how two Bluetooth devices discover and establish a connection with each other.  The GAP profile may apply the central and peripheral roles in the communication.  For example, a radio device 100 coupled to a gym device may be a GAP Central and a GAP Broadcaster at the same time, so while the radio device 100 device scans for other devices in vicinity, the radio device 100 also broadcasts (nonconnectable advertisement) the beacon 120 including, e.g. the name and type of the coupled gym device (as programmed with the configuration commands 122) and a second risk profile associated with the second beacon (Ansermet: par. 0078; the applied Bluetooth protocol may be based on generic access profile (GAP), which may define how two Bluetooth devices discover and establish a connection with each other.  The GAP profile may apply the central and peripheral roles in the communication.  For example, a radio device 100 coupled to a gym device may be a GAP Central and a GAP Broadcaster at the same time, so while the radio device 100 device scans for other devices in vicinity, the radio device 100 also broadcasts (nonconnectable advertisement) the beacon 120 including, e.g. the name and type of the coupled gym device (as programmed with the configuration commands 122), the risk profiles defining at least one signaling rule (Ansermet: par. 0078); 
wherein, when the client device wirelessly receives a signal from the first locator beacon, the client device changes at least one of the data broadcast interval and the data sampling interval according to the at least one signaling rule defined by the first risk profile (Ansermet: par. 0078, ..The smart phone or other training computer carried by a user may be a GAP Peripheral and GAP observer.  The user device may start to send directed connectable advertisement to that particular gym device for pairing, once the user selects the desired gym device from his/her device (as explained above)); and 
wherein, when the client device wirelessly receives a signal from the second locator beacon, the client device changes at least one of the data broadcast interval and the data sampling interval according to the at least one signaling rule defined by the second risk profile (Ansermet: par. 0078, ..The smart phone or other training computer carried by a user may be a GAP Peripheral and GAP observer.  The user device may start to send directed connectable advertisement to that particular gym device for pairing, once the user selects the desired gym device from his/her device (as explained above). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of Amstrong et al. (“Amstrong,”.
 Regarding claim 2, the combination of Ansermet and Verstegen discloses the system of claim 1, further comprising a remote server (Ansermet: par. 0085,  the radio device 100 may further comprise communication interface (TRX) comprising hardware and/or software for realizing communication connectivity according to one or more communication protocols, such as cellular or WLAN communication.  The TRX may provide the apparatus with communication capabilities to access the radio network, for example.  In an embodiment, the radio device 100 may transmit the physical activity data to a web-based service located in a server of a network);
Ansermet does not explicitly disclose wherein the client device sends data received from the at least one biometric sensor to the remote server once per data broadcast interval.
However, in an analogous art, Amstrong discloses wherein the client device sends data received from the at least one biometric sensor to the remote server once per data broadcast interval (Amstrong: par. 0054, the wristband 105 may gather/process biometric, activity, and other data, and transmit that data to a remote file server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amstrong with the method and system of Ansermet and Verstegen, wherein the client device sends data received from the at least one biometric sensor to the remote server once per data broadcast interval to provide users with means for the precise and personalized exertion measure of athlete is detected and computed effectively based on accumulated measure of exercise intensity over the exercise session (Amstrong: par 0005)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of Martinez et al. (“Martinez,” US 2013/0116092, published May 9, 2013).
Regarding claim 5, the combination of Ansermet and Verstegen discloses the system of claim 1.  Ansermet and Verstegen do not explicitly disclose comprising a machine learning module; 
However, in an analogous art, Martinez discloses wherein comprising a machine learning module (Martinez: pars. 0055, 0063-0064; Learning module 330 is a software component that records state information and proffered explanations regarding user modifications to exercise events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Martinez with the method and system of Ansermet and Verstegen, wherein comprising a machine learning module to provide users with means for determining whether to initiate exercise sequence responsive to identified set of active monitored activities, preferences and goals, accumulated details and scheduled events, the exercise sequence can be performed without degrading productivity (Martinez: pars. 0006-0007).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of Kim et al. (“Kim,.
Regarding claim 8, the combination of Ansermet and Verstegen discloses the system of claim 7.  Ansermet further discloses wherein the display device is also granted access to data about a client associated with the client device (Ansermet; par. 0079; … It may be beneficial for the gym device (comprising the radio device 100) to pair also with the at least one sensor in order to receive measured physical activity data from the sensor and, possibly, display the data to the user via a display of the gym device.  Thus, the radio device 100 may further connect to the Bluetooth capable user device and to the at least one Bluetooth capable physical activity sensor); 
Ansermet does not explicitly disclose wherein the access is revoked when the client device and the display device are no longer virtually paired. 
However, in an analogous art, Kim discloses wherein the access is revoked when the client device and the display device are no longer virtually paired (Kim: par. 0098, The event (e.g., the pairing release event) according to the disconnection may be used as a term that includes an operation or an event, which occurs according to the operation in which the connection (access) of the electronic device and the wearable device are released so that they cannot communicate with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the method and system of Ansermet and Verstegen, wherein the access is revoked when the client device and the display device are no longer virtually paired to provide users with means for The device provides the wearable device with an event according to the connection or disconnection of another device other than the wearable device that (Kim: pars. 0010, 0011, 0295).
Regarding claim 9, the combination of Ansermet, Verstegen, and Kim teaches the system of claim 8, Ansermet further discloses wherein the data about the client comprises electronic medical records (Ansermet; pars. 0051; recording at least some physical activity data (exercise data) related to, associated with or applied during the physical activity).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of Sloo et al. (“Sloo,” US 2015/0097663, published Apr. 9, 2015), and Stirling (“Stirling,” US 2016/0373929, published Dec. 22, 2016).
Regarding claim 11, the combination of Ansermet and Verstegen discloses the system of claim 10.  Ansermet does not explicitly disclose wherein the second risk profile denotes a second location that is more hazardous than the first location; wherein the at least one signaling rule of the second risk profile causes the client device to decrease at least one of the data broadcast interval and the data sampling interval in response to the signal received from the second locator beacon. 
However, in an analogous art, Sloo discloses wherein the second risk profile denotes a second location that is more hazardous than the first location (Sloo: pars. 0005, 1046, 0148; default configuration profile that specifies predetermined ones of the plurality of features as enabled or disabled may include or comprise providing an opportunity for a user to input a designated location for installation of the hazard detector within a residence); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sloo with the method and system of Ansermet and Verstegen,  wherein the second risk profile denotes a second location that is more hazardous than the first location to provide users with means for providing early alarm in the presence of the substance, thus preventing the hazardous situation from developing or minimizing the harmful effects of the situation (Sloo: pars. 0003, 0004, 0008). 
Ansermet discloses wherein the at least one signaling rule of the second risk profile in response to the signal received from the second locator beacon but does not explicit disclose wherein the at least one signaling rule of the second risk profile causing the client device to decrease at least one of the data broadcast interval and the data sampling interval signaling rule of the second risk profile.
However, in an analogous art, Sterling discloses Ibeacon compatible Bluetooth low energy device monitoring system, wherein the client device to decrease at least one of the data broadcast interval and the data sampling interval signaling rule (Sterling: par. 0067, determining that the location of the manager 104 is no longer within the temporary zone, the manager 104 erases the temporary zone and decreases the period of the broadcast message to the first period such that the message is broadcast more frequently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sterling with the (Sterling: pars. 0008, 0035).
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of Sloo et al. (“Sloo,” US 2015/0097663, published Apr. 9, 2015), and Stirling (“Stirling,” US 2016/0373929, published Dec. 22, 2016), and Bischoff et al. (“Bischoff,” US 2012/0086573, published Apr. 12, 2012).
Regarding claim 12, the combination of Ansermet, Vertegen, Sloo, and Sterling disclose the system of claim 11. Ansermet, Vertegen, Sloo, and Sterling do not explicitly disclose wherein the second location is a bathroom in a dwelling. 
However, in an analogous art, Bischoff discloses wherein the second location is a bathroom in a dwelling (Bischoff: par. 0025; the system can use individual sensors or groups of sensors for increasing the certainty that the first sensor is correct.  For instance, categories include types of sensors (e.g., motion, water monitoring, contact, etc.), location within the dwelling (e.g., hallway, kitchen, bathroom, bedroom, etc.), or by daily activity (e.g., eating, transfer, waking, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bischoff with the method and system of Ansermet, Vertegen, Sloo, and Sterling, wherein the second location is a bathroom in a dwelling to provide users with means for providing simple, cost effective, privacy-respecting, and relatively non-intrusive methods, devices, and systems for monitoring activity.  The changes are automatically detected and alerts are provided to assist the individual.  The interaction of occupant by pressing the buttons, logging onto websites and entering health data is reduced (Bischoff: pars. 0015-0018).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view Cuomo et al. (“Cuomo,” US 2015/0200877, published Jul 16, 2015).
Regarding claim 13, the combination of Ansermet and Verstegen discloses the system of claim 10. Ansermet further discloses wherein the client device further comprising a third risk profile (Ansermet: par. 0078; the applied Bluetooth protocol may be based on generic access profile (GAP), which may define how two Bluetooth devices discover  and establish a connection with each other.  The GAP profile may apply the central and peripheral roles in the communication.  For example, a radio device 100 coupled to a gym device may be a GAP Central and a GAP Broadcaster at the same time, so while the radio device 100 device scans for other devices in vicinity, the radio device 100 also broadcasts (nonconnectable advertisement) the beacon 120 including, e.g. the name and type of the coupled gym device (as programmed with the configuration commands 122),  the client device changes at least one of the data broadcast interval and the data sampling interval according to the at least one signaling rule defined by the third risk profile (Ansermet: par. 0078, ..The smart phone or other training computer carried by a user may be a GAP Peripheral and GAP observer.  The user device may start to send directed connectable advertisement to that particular gym device for pairing, once the user selects the desired gym device from his/her device (as explained above) but does not explicitly disclose defining at least one signaling rule associated with an external condition; 
wherein a remote server transmits the third risk profile to the client device when the external condition is met; and 
wherein, when the client device wirelessly receives the third risk profile from the remote server, 
However, in an analogous art, Cuomo disclose wherein defining at least one signaling rule associated with an external condition (Cuomo: par. 0021; determine whether such a user would be interested in receiving a message (e.g., icy road condition) based on the user's current location.  In another example, messaging application 105 may determine from a user's profile that the user is planning to travel on a route where an automobile accident has been detected.  Such information may be utilized by messaging application 105 to determine whether such a user would be interested in receiving a message (e.g., icy road condition) based on the user's travel plans; See also par. 0030).
(Cuomo: par. 0021, 0040, 0047; In step 309, messaging application 105 publishes the temporal publication to the subscribers 104 associated with the temporal subscription.); and 
wherein, when the client device wirelessly receives the third risk profile from the remote server (Cuomo: pars. 0040, 0047; In step 309, messaging application 105 publishes the temporal publication to the subscribers 104 associated with the temporal subscription).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cuomo with the method and system of Ansermet and Verstegen, wherein defining at least one signaling rule associated with an external condition; wherein a remote server transmits the third risk profile to the client device when the external condition is met; and wherein, when the client device wirelessly receives the third risk profile from the remote server to provide users with  means for dynamically routing the messages in the publish/subscribe system by creating the temporal topics for the subscriptions and the publications (Cuomo: abstract, pars. 0001, 0005).
Regarding claim 14, the combination of Ansermet, Verstegen, and Cuomo teaches the system of claim 13. Cuomo further discloses wherein the external condition comprises a high likelihood of icy weather conditions (Cuomo: par. 0021; icy condition). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al “Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of Amstrong et al. (“Amstrong,” US 2017/0216673, filed Feb. 1, 2016).
Regarding claim 15, Ansermet discloses a method of collecting and analyzing biometric data, comprising: 
connecting at least one biometric sensor to a client device capable of wireless communication (Ansermet: fig. 3, par. 0048; the radio device 100 is coupled to a physical activity sensor 300 measuring physical activity data of a person 304 performing a physical activity.  In one embodiment, the radio device 100 may be integrated to the sensor device 300);
sampling an element of biometric data from a client at a biometric data sampling interval (Ansermet: fig. 3, par. 0048; the radio device 100 is coupled to a physical activity sensor 300 measuring physical activity data of a person 304 performing a physical activity.  In one embodiment, the radio device 100 may be integrated to the sensor device 300); 
receiving elements of biometric data from the at least one biometric sensor to the client device at a biometric data broadcast interval (Ansermet:  fig. 2, par. 0042, smart phone (202), device 100. In an embodiment, the devices 100 and 200 (and/or 202) may further perform pairing 220, as shown in FIG. 2. … After such process is successfully done between the two devices 100, 200, the devices 100, 200 may be called as paired devices and may transfer data between each other wirelessly; See also fig. 3, par. 0049);
transmitting elements of biometric data to a remote server (Ansermet: par. 0085,  the radio device 100 may further comprise communication interface (TRX) comprising hardware and/or software for realizing communication connectivity according to one or more communication protocols, such as cellular or WLAN communication.  The TRX may provide the apparatus with communication capabilities to access the radio network, for example.  In an embodiment, the radio device 100 may transmit the physical activity data to a web-based service located in a server of a network.);
determining that the client device is in close proximity to a locator beacon (Ansermet: par. 0022, A mobile device carried by each person receives and registers the BLT beacon 120.  This may be used at the end of the track as evidence to show that the person was in the vicinity of each check point; fig. 1; pars. 0025-0027; the radio device 100 may also comprise a proximity communication circuitry 108 configured to receive configuration commands 122 wirelessly from a physically separate user device 124 over a magnetic induction-based proximity communication; par. 0032);
changing at least one of the biometric data sampling interval and the biometric data broadcast interval (Ansermet: par. 0032, The configuration commands 122 may cause the data content of the Bluetooth beacon signal 120 to comprise at least physical activity related information.  This information may, e.g., be related to physical activity data, such as heart activity or other physical activity sensor data, or it may be related to a physical activity session being performed or to-be-performed by at least one person carrying a device capable of receiving the BLT signal 120, to mention only a few possible options);
 receiving elements of biometric data from the at least one biometric sensor to the client device at the changed interval (Ansermet:  fig. 2, par. 0042, smart phone (202), device 100. In an embodiment, the devices 100 and 200 (and/or 202) may further perform pairing 220, as shown in FIG. 2. … After such process is successfully done between the two devices 100, 200, the devices 100, 200 may be called as paired devices and may transfer data between each other wirelessly; fig. 3, pars. 0048-0051, Although FIG. 3 depicts a heart activity sensor as the sensor 300, the physical activity sensor 300 may be a sports/training computer having an integrated sensor (such as a GPS receiver), heart activity sensor (such as electrical or optical sensor to measure heart activity of the exerciser), electromyogram (EMG) sensor, a motion sensor (such as an accelerometer, a gyroscope, a stride sensor, a GPS receiver, a cadence sensor, and/or a magnetometer), a biochemical sensor (such as a lactate sensor, a blood sugar sensor and/or hormone sensor), for example. It may be noted that, for example, a GPS receiver or another motion sensor used for measuring speed and/or acceleration of the exercise, such as of running or skiing, may be classifled as one type of physical activity sensor. It general, the physical activity sensor device may comprise any sensor or any other equipment capable of monitoring, storing and/or recording at least some physical activity data (exercise data) related to, associated with or applied during the physical activity);
Ansermet does not explicitly disclose presenting a virtual environment having at least one parameter on a display device; and changing at least one parameter of the virtual environment based on an element of biometric data received from the client device.
However, in an analogous art, Verstegen discloses wherein presenting a virtual environment having at least one parameter on a display device (Verstegen: par. 0042; The user interface 236 can include a video display 240 (which could include a touch screen display capable of receiving input from the athlete 10 and transmitting it to the server 114), a user input button 242 and audio speakers (not shown)); and
(Verstegen: par. 0038, receiving metabolic input from the biometric sensor 280, adjusting a parameter (e.g., the incline of a treadmill) of the energy system development apparatus 246 to cause the athlete's metabolic rate tend toward a preselected metabolic rate, and repeat these actions until the athlete's metabolic rate is stable within a target range of metabolic rates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verstegen with the method and system of Ansermet, presenting a virtual environment having at least one parameter on a display device; and  changing at least one parameter of the virtual environment based on an element of biometric data received from the client device to provide users with a means for the system automates a substantial portion of an athletic training process, so as to reduce preparation time of the trainer to prepare a training session for a professional athlete (Verstegen: pars. 0002, 0005-0008).
Ansermet discloses transmitting elements of biometric data to a remote server but does not explicitly disclose from the client device.
However, in an analogous art, Amstrong discloses systems, methods and devices for providing exertion as a measure of accumulated exercise intensity, wherein transmitting elements of biometric data from the client device to a remote server (Amstrong: par. 0054, the wristband 105 may gather/process biometric, activity, and other data, and transmit that data to a remote file server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amstrong with  (Amstrong: par 0005).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of Amstrong et al. (“Amstrong,” US 2017/0216673, filed Feb. 1, 2016), and Yajma et al. (“Yajima,” US 2013/0204939, published Aug 8, 2013).
Regarding claim 16, the combination of Ansermet, Verstegen, and Amstrong teaches the method of claim 15.  Ansermet does not explicitly disclose further comprising virtually pairing a display device with the client device. 
However, in an analogous art, Yajama discloses client device, virtually pairing a display device with the client device (Yajima: par. 0082, even in the case of a plurality of nearby pairable client devices, pairing with a desired device is easily conducted simply by holding up one's own client device such that the display screen of the desired pairing partner device appears on the display screen of one's own client device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yajima with the method and system of Ansermet, Verstegen, and Amstrong, wherein virtually pairing a display device with the client device to provide users with means for pairing in the  (Yajama: par. 0012).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of Amstrong et al. (“Amstrong,” US 2017/0216673, filed Feb. 1, 2016), and Yajma et al. (“Yajima,” US 2013/0204939, published Aug 8, 2013), and van Hooft et al. (“van Hooft,” US 2017/0009934, published Ja. 12, 2017).
Regarding claim 17, the combination of Ansermet, Verstegen ,Amstrong, and Yajima teaches the method of claim 16.  Yajima does not explicit display wherein the display device is a tablet computer.
However, in an analogous art, van Hooft disclose stand for a portable device with graphic user interface display, wherein the display device is a tablet computer (van Hooft: par. 0022; display screen 4 is of particular advantage when the supported device 2 is a tablet computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of van Hooft with the method and system of Ansermet, Verstegen ,Amstrong, and Yajima, wherein the display device is a tablet computer to provide users with means for easily be adjusted and its orientation can easily be changed between landscape and portrait without removing the device from the stand, because the support supports the carrier panel in an orientation (van Hooft; pars. 0006, 0007).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of in view of Amstrong et al. (“Amstrong,” US 2017/0216673, filed Feb. 1, 2016), and Yajma et al. (“Yajima,” US 2013/0204939, published Aug 8, 2013), and (“Takeda,” US 2017/0257620, filed Feb. 15, 2017).
Regarding claim 18, the combination of Ansermet, Verstegen, Amstrong, and Yajima teaches the method of claim 16.  Yajima does not explicitly disclose wherein the display device is a head-mounted display. 
However, in an analogous art, Takeda discloses head-mounted display device and display control method for head-mounted display device, wherein the display device is a head-mounted display (Takeda: par. 0004; Binoculus head-mounted display devices in which a pair of right and left display devices are provided to project video light to both eyes are known as head-mounted display devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda with the method and system of Ansermet, Verstegen , Amstrong, and Yajima, wherein the display (Takeda: par. 0009). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ansermet et al. (“Ansermet,” US 2015/0382150, published Dec. 31, 2015) in view of Verstegen et al (“Verstegen,” US 2009/0269728, published Oct. 29, 2009), further in view of in view of Amstrong et al. (“Amstrong,” US 2017/0216673, filed Feb. 1, 2016), and Krueger et al. (“Krueger,” US 2017/0001074, published Jan. 5, 2017).
Regarding claim 20, the combination of Ansermet, Verstegen, and Amstrong, teaches The method of claim 15, Ansermet further discloses virtually pairing a piece of exercise equipment with the client device (Ansermet:  fig. 4; par. 0068; the person may decide to pair with a suitable device, e.g. with the gym device 402, as shown in FIG. 4; device 202 & device 402 are virtually paired). 
Anserment does not explicitly disclose transmitting at least one parameter from a piece of exercise equipment to the remote server; and storing the at least one parameter from the piece of exercise equipment in a database corresponding to the at least one element of biometric data received from the client device.
However, in an analogous art, Krueger discloses biometric assessment in fitness improvement, wherein 
(Krueger: par. 0139,  ..The user then sets one or more of the parameters represented by the workout options 920 to be submitted for the generation of a workout.  These parameters can include, for example, the duration, a list of muscles to work out, and the workout intensity key. …. Once all parameters are determined to be valid, the automated station application marshals the parameters into a JSON object where the key is the parameter name and the value is the selected value.  The automated station application then sends a request to the server to generate a workout passing the JSON object as data 924.  Upon receiving the request 926, the server executes a generate workout routine, generating the workout 928); and 
storing the at least one parameter from the piece of exercise equipment in a database corresponding to the at least one element of biometric data received from the client device (Krueger: par. 0093, The centralized master servers can store user profiles, as well as master copies of one or more database tables (see e.g., FIG. 3A through FIG. 3H).  Site-specific slave servers 111, 116 can consist of a local implementation of some or all of the workout generation logic of the centralized master server 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Krueger with the method and system of Ansermet, Verstegen, and Amstrong, wherein transmitting at least one parameter from a piece of exercise equipment to the remote server; and storing the at least one parameter from the piece of exercise equipment in a database corresponding to the at least one element of biometric data received from the client device. to provide users with a means for the automated exercise workout generation system is compatible with  (Krueger: pars. 0014-0016).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Canh Le/
Examiner, Art Unit 2439

January, 28th, 2021

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439